Citation Nr: 1625965	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  08-26 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 percent for gastroesophageal reflux disease (GERD), status post Nissen fundoplication, subtotal gastrectomy with Roux-en-Y with gastroparesis, irritable bowel syndrome and anemia, hereinafter "GERD and associated digestive disorders."

2.  Entitlement to service connection for digestive disorders and residual symptoms of hiatal hernia, diverticulitis, gastroenteritis, appendectomy, gallbladder stones with chronic cholelithiasis, and cholecystectomy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to May 26, 2007.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran was scheduled for a hearing before the Board in July 2010; however, on that date, the Veteran submitted a statement withdrawing his request for a hearing.  Therefore, the hearing request is considered withdrawn.

In August 2012, the Board issued a remanded the issues of entitlement to an increased rating for the service-connected GERD with dehydration, esophagitis, duodenitis and gastritis, currently rated as 30 percent disabling, entitlement to service connection for multiple digestive disorders and residual symptoms, claimed as secondary to the service connected GERD, including abdominal pain, fatigue, weight loss, Roux-en-Y gastrojejunostomy with subtotal gastrectomy, delayed gastric emptying, diarrhea, hiatal hernia, irritable bowel syndrome (IBS), abdominal scar tissue/adhesions, duodenitis ileus rib pain, gastric volvulus ulcerative lesion with edema, Nissen fundoplication stomach obstruction, spastic colon, nausea/vomiting, chronic pain syndrome peptic ulcer disease, chest pain, gastritis, Barrett's esophagitis, erythematous gastropathy, vagotomy, pyloroplasty, acute gastroenteritis, esophageal stenosis abdominal distention, colitis, small bowel obstruction, adhesive disease, left side air space disease dumping syndrome, colon obstruction, diverticulosis, appendectomy scar tissue, gallbladder stones with chronic cholehthiasis and cholecystectomy, chronic obstructive pulmonary disease (COPD), anemia (iron deficiency) and B 12 deficiency, and entitlement to TDIU prior to May 26, 2007.  The case has been returned to the Board.  

The issue of entitlement to service connection for digestive disorders and residual symptoms of hiatal hernia, diverticulitis, gastroenteritis, appendectomy, gallbladder stones with chronic cholelithiasis, and cholecystectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been assigned a 60 percent disability rating, which is the maximum schedular rating for his GERD and related digestive disabilities and referral for extraschedular consideration is not warranted.  

2.  The Veteran's service-connected disabilities did not manifest to a degree that prevented the Veteran from gaining or maintaining substantially gainful employment prior to May 26, 2007.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent for GERD and associated digestive disorders have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.114, Diagnostic Codes 7301, 7308, 7319, 7346, 7348 (2015).

2.  The criteria for TDIU have not been met prior to May 26, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

VA must notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  Compliant notice was provided in August 2005, September 2007, June 2008, October 2010, and November 2012.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The August 2012 remand instructed the RO to send appropriate notice, which was sent in November 2012, requested VA examinations, which were afforded in February 2013, and required an attempt to obtain any outstanding treatment records, which was also accomplished.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Increased Rating - GERD and Associated Digestive Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent   the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that at 38 C.F.R. § 4.113, the regulations provide the following: There are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia, and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System" do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in § 4.14.  Consequently, separate disability ratings are not assignable for the Veteran's service-connected gastrointestinal disorders because that would violate the rule against pyramiding.  

In 38 C.F.R. § 4.114, the regulation states that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code that reflects the predominant disability picture with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  

The Veteran's GERD and associated digestive disabilities are rated at 60 percent under Diagnostic Code 7346 for hiatal hernia.  A 60 percent disability rating is the maximum schedular rating for symptoms rated under hiatal hernia.  The Board has considered other diagnostic codes, but the applicable codes (7301, 7308, 7319, 7348) do not allow for a maximum schedular disability rating in excess of 60 percent.  38 C.F.R. § 4.114.  

Although a case may be referred to the Director, Compensation Service, for consideration of an extraschedular rating, see 38 C.F.R. § 3.321(b)(1), referral requires that there be symptoms not contemplated by the rating criteria.  Here, the Board finds that all digestive symptoms identified by the Veteran have been specifically contemplated by the criteria for the 60 percent rating that the Veteran is already receiving.  Specifically, these include pain, weight loss, anemia, and other symptoms, such as dumping and frequent episodes of bowel disturbance that result in severe impairment of health.  See Thun v. Shinseki, 22 Vet.App. 111, 115 (2008) ("[I]f the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule,  . . . and no referral is required."); see also Yancy v. McDonald, 27 Vet.App. 484, 494 (2016) (holding that the first Thun element compares a claimant's symptoms to the rating criteria).   Consequently, the Board finds that referral pursuant to § 3.321(b)(1) is not warranted.  

Finally, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such symptoms are not adequately captured by the schedular ratings for the service-connected disabilities.   Recently, in Yancy, the Court held that, "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."   27 Vet.App. at 496.   

In this case, the evidence of record has not suggested that any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet.App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").  The schedular criteria has specifically addressed the Veteran's multiple digestive disabilities.  Additionally, the Veteran is service-connected for asthma and hypertension, which are mild and do not increase the severity of the Veteran's digestive disabilities.  Therefore, referral under Johnson is not warranted in this case.  

TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In this case, the Veteran was service-connected for hypertension, asthma, and GERD with multiple associated digestive disabilities.  His maximum combined rating prior to May 2007 was 70 percent.  The Board notes that when determining entitlement to TDIU, only the Veteran's service-connected disabilities without regard to the Veteran's age or non-service connected disabilities may be considered.  Therefore, he does meet the schedular rating criteria for TDIU.  38 C.F.R. § 4.16(a).  

Although the Veteran meets the schedular criteria for TDIU prior to May 26, 2007, the Board notes that the Veteran's disabilities did not prevent the Veteran from maintaining substantially gainful employment.  The Veteran's service-connected disabilities were not so severe as to have rendered the Veteran incapable of obtaining and maintaining a substantially gainful occupation consistent with his education and work experience during this period.  Specifically the Veteran maintained full time employment prior to May 2007.  The evidence shows that the Veteran's disabilities caused some difficulties with his employment, specifically due to numerous absences that were related to his service-connected disabilities.  The Veteran's employer noted in March 2007 that the Veteran had not received an "exceed" rating in the prior year due to his absences, which the Veteran informed the employer were medically related.  The employer did not note any difficulties while the Veteran attended work and did not indicate that he could not successfully maintain employment with them when in attendance.  The Board acknowledges that the Veteran's disability caused some difficulties with his employment.  While these difficulties required adaptation and liberal leave policies, the Veteran clearly the Veteran possessed the education and skills that enabled him to maintain substantial employment through May 2007.  As such, entitlement to TDIU prior to May 26, 2007 is denied.


ORDER

Entitlement to a disability rating in excess of 60 percent for GERD, status post Nissen fundoplication, subtotal gastrectomy with Roux-en-Y with gastroparesis, irritable bowel syndrome and anemia is denied.

Entitlement to TDIU prior to May 26, 2007 is denied.


REMAND

The Veteran attended a VA examination in February 2013 regarding his digestive disabilities.  The examiner provided a physical examination, clearly distinguished the Veteran's digestive disabilities, and provided a clear and concise opinion.  The examiner specifically noted that the digestive disorders and residual symptoms of hiatal hernia, diverticulitis, gastroenteritis, appendectomy, gallbladder stones with chronic cholelithiasis, and cholecystectomy were not caused by the Veteran's service-connected digestive disabilities.  Unfortunately, the examiner did not provide an opinion regarding whether the Veteran's digestive disorders and residual symptoms of hiatal hernia, diverticulitis, gastroenteritis, appendectomy, gallbladder stones with chronic cholelithiasis, and cholecystectomy were aggravated by the Veteran's service-connected digestive disabilities.  Without any opinion regarding the question of aggravation, a review of the record indicates that the Board's directives were not substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the issue must be remanded to obtain an addendum opinion regarding the question of aggravation.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the February 2013 VA examiner.  If the examiner is not available, then provide the claims file to another VA examiner of similar or greater qualifications to obtain an addendum opinion on whether the Veteran's digestive disorders and residual symptoms of hiatal hernia, diverticulitis, gastroenteritis, appendectomy, gallbladder stones with chronic cholelithiasis, and cholecystectomy are caused or aggravated by his numerous service-connected digestive disabilities.  If  a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  Following review of the claims file the examiner should provide an addendum opinion that addresses the following:

a.  Is it at least as likely as not that the Veteran's digestive disorders and residual symptoms of hiatal hernia, diverticulitis, gastroenteritis, appendectomy, gallbladder stones with chronic cholelithiasis, and cholecystectomy have been permanently worsened beyond normal progression (versus temporary exacerbation of symptoms) by his service-connected digestive disabilities or surgeries?  

b.  If the examiner finds the digestive disorders and residual symptoms of hiatal hernia, diverticulitis, gastroenteritis, appendectomy, gallbladder stones with chronic cholelithiasis, and cholecystectomy conditions are permanently worsened beyond normal progression, the examiner should attempt to quantify the degree of worsening beyond the baseline level of the digestive disorders and residual symptoms of hiatal hernia, diverticulitis, gastroenteritis, appendectomy, gallbladder stones with chronic cholelithiasis, and cholecystectomy.  
 
A rationale should be provided for all findings and conclusions and should be set forth in a legible report.

2.  Then, readjudicate the appeal.  If the benefits sought  on appeal remain denied, issue the Veteran and his representative a supplemental statement of the case       and provide the Veteran an opportunity to respond    before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


